 

Exhibit 10.4

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of April 30, 2015, by
and among Net Element Inc., a Delaware corporation, with headquarters located at
3363 NE 163rd Street, Suite 705, North Miami Beach, FL 33160 (the "Company"),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a "Buyer" and collectively, the "Buyers").

 

WHEREAS:

 

A.           The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"),
and Rule 506(b) of Regulation D ("Regulation D") as promulgated by the United
States Securities and Exchange Commission (the "SEC") under the 1933 Act.

 

B.           The Company has authorized a new series of senior convertible notes
of the Company, in substantially the form attached hereto as Exhibit A (the
"Notes"), which Notes shall be convertible into the Company's common stock, par
value $0.0001 per share (the "Common Stock") (the shares of Common Stock
issuable pursuant to the terms of the Notes, including, without limitation, upon
conversion, as payment of Interest and as part of the Make-Whole Amount (each,
as defined in the Notes) or otherwise, collectively, the "Conversion Shares"),
in accordance with the terms of the Notes.

 

C.           Each Buyer wishes to purchase, and the Company wishes to sell at
the Initial Closing (as defined below), upon the terms and conditions stated in
this Agreement, (i) that aggregate principal amount of Notes set forth opposite
such Buyer's name in column (3)(a) on the Schedule of Buyers attached hereto
(which aggregate principal amount of Notes for all Buyers shall be $5,000,000)
(the "Initial Notes"), and (ii) Warrants, in substantially the form attached
hereto as Exhibit B (the "Initial Warrants"), representing the right to acquire
that number of shares of Common Stock set forth opposite such Buyer's name in
column (4)(a) on the Schedule of Buyers, as appropriately adjusted for any stock
dividend, stock split, stock combination or similar transaction from and after
the date hereof (as exercised, collectively, the "Initial Warrant Shares").

 

D.           Each Buyer wishes to purchase, and the Company wishes to sell at an
Additional Closing, upon the terms and conditions stated in this Agreement, (i)
that aggregate principal amount of Notes set forth opposite such Buyer's name in
column (3)(b) on the Schedule of Buyers attached hereto (which aggregate
principal amount for all Buyers shall be $10,000,000) (the "Additional Notes"
and together with the Initial Notes, collectively referred to as the "Notes")
and (ii) warrants, in substantially the form attached hereto as Exhibit B (the
"Additional Warrants", and together with the Initial Warrants, the "Warrants"),
to acquire up to that number of additional shares of Common Stock set forth
opposite such Buyer's name in columns (4)(b) of the Schedule of Buyers, as
appropriately adjusted for any stock dividend, stock split, stock combination or
similar transaction from and after the date hereof (as exercised, collectively,
the "Additional Warrant Shares", and together with the Initial Warrant Shares,
the "Warrant Shares").

 

 

 

 

E.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit C (the
"Registration Rights Agreement"), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement) under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

F.           In connection with the transactions contemplated hereby, the
Company desires each Buyer or group of affiliated Buyers (a "Buyer Group") to
enter into, at or prior to the Initial Closing (as defined below), one or more
deposit agreements, each substantially in the form attached hereto as Exhibit D
or in a form acceptable to the Company and the Buyers, with The Bank of New York
Mellon (the "Depositary") with respect to the applicable Purchase Price (as
defined in Section 1(b)) to be funded by each Buyer or Buyer Group on or about
(as provided herein) the date of the applicable Closing (as defined in Section
1(a)(ii)) (as amended or modified from time to time in accordance with its
respective terms, each a "Deposit Agreement" and, collectively, the "Deposit
Agreements").  Each account governed by a Deposit Agreement shall be referred to
herein as an "Deposit Account" and collectively, the "Deposit Accounts".

 

G.           The Notes, the Conversion Shares, the Warrants and the Warrant
Shares collectively are referred to herein as the "Securities".

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.           PURCHASE AND SALE OF NOTES AND WARRANTS.

 

(a)           Purchase of Notes and Warrants.

 

(i)          Initial Closing. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6(a) and 7(a) below, the Company shall issue
and sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Initial Closing Date (as defined below), (x) a
principal amount of Initial Notes as is set forth opposite such Buyer's name in
column (3)(a) on the Schedule of Buyers and (y) Initial Warrants to acquire up
to that number of Initial Warrant Shares as is set forth opposite such Buyer's
name in column (4)(a) on the Schedule of Buyers (the "Initial Closing").

 

(ii)         Additional Closing. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 1(d), 6(b) and 7(b) below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, agrees
to purchase from the Company on such Additional Closing Date (as defined below),
(x) a principal amount of Additional Notes not to exceed the amount as is set
forth opposite such Buyer's name in column (3)(b) on the Schedule of Buyers and
(y) Additional Warrants to acquire up to that number of Additional Warrant
Shares as is set forth opposite such Buyer's name in column (4)(b) on the
Schedule of Buyers, as appropriately adjusted for any stock dividend, stock
split, stock combination or similar transaction from and after the date hereof
(each, an "Additional Closing" and together with the Initial Closing, each a
"Closing").

 

- 2 -

 

 

(b)           Purchase Price. The aggregate purchase price for the Initial Notes
and the Initial Warrants to be purchased by each Buyer at the Initial Closing
(the "Initial Purchase Price") shall be the amount set forth opposite each
Buyer's name in column (5)(a) of the Schedule of Buyers (less, in the case of
[           ]. (the "Lead Investor"), any amounts withheld pursuant to Section
4(g)). The maximum aggregate purchase price for the maximum Additional Notes and
the related Additional Warrants to be purchased by each such Buyer at all
Additional Closings (the amount at each Additional Closing, an "Additional
Purchase Price", and all Additional Purchase Prices together with the Initial
Purchase Price, the "Purchase Price") shall be the amount set forth opposite
such Buyer's name in column (5)(b) of the Schedule of Buyers (less, in the case
of the Lead Investor, any amounts withheld pursuant to Section 4(g)). Each Buyer
shall pay $1,000 for each $1,000 of principal amount of Notes and related
Warrants to be purchased by such Buyer at any Closing. The Buyers and the
Company agree that the Notes and the Warrants constitute an "investment unit"
for purposes of Section 1273(c)(2) of the Internal Revenue Code of 1986, as
amended (the "Code"). The Buyers and the Company mutually agree that the
allocation of the issue price of such investment unit between the Initial Notes
and the Initial Warrants in accordance with Section 1273(c)(2) of the Code and
Treasury Regulation Section 1.1273-2(h) shall be an aggregate amount of $270,936
allocated to the Initial Warrants and the balance of the Initial Purchase Price
allocated to the Initial Notes. The Buyers and the Company mutually agree that
the allocation of the issue price of such investment unit between the Additional
Notes and the Additional Warrants in accordance with Section 1273(c)(2) of the
Code and Treasury Regulation Section 1.1273-2(h) shall be an amount of $0.10 per
Additional Warrant and the balance of the Additional Purchase Price allocated to
the Additional Notes. Neither the Buyers nor the Company shall take any position
inconsistent with such allocations in any tax return or in any judicial or
administrative proceeding in respect of taxes.

 

(c)           Initial Closing Date. The date and time of the Initial Closing
(the "Initial Closing Date") shall be 10:00 a.m., New York City time, on the
date hereof (or such other date and time as is mutually agreed to by the Company
and each Buyer) after notification of satisfaction (or waiver) of the conditions
to the Closing set forth in Sections 6(a) and 7(a) below, at the offices of
Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022.

 

- 3 -

 

 

(d)          Additional Closing Date. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6(b) and 7(b) below, until April 30, 2018
(the "Additional Closing Deadline"), each Buyer shall have the right, at such
Buyer's sole option, to require the Company to issue and sell to such Buyer, and
such Buyer shall have the right, to purchase from the Company up to an aggregate
principal amount of Additional Notes and related Additional Warrants as set
forth opposite such Buyer's name in columns (3)(b) and 4(b), respectively, on
the Schedule of Buyers. To exercise such right, each Buyer may deliver a notice
(a "Buyer Additional Closing Notice") to the Company setting forth (i) the
aggregate principal amount of Additional Notes and related Additional Warrants
that such Buyer wishes to purchase from the Company, which aggregate principal
amount shall not exceed such Buyer's maximum aggregate principal amount of
maximum Additional Notes set forth opposite such Buyer's name in column (3)(b)
on the Schedule of Buyers and which aggregate number of Additional Warrants
shall not exceed the number of Additional Warrants set forth opposite such
Buyer's name in column (4)(b) on the Schedule of Buyers and (ii) the date that
the Company will be required to sell such Additional Notes and related
Additional Warrants to such Buyer (each, a "Buyer Additional Closing"), which
date shall not be less than one (1) Trading Day after delivery of such Buyer
Additional Closing Notice and not later than the Additional Closing Deadline. No
Buyer shall be entitled to cause the Company to consummate more than one (1)
Buyer Additional Closing for such Buyer. Upon receipt of a Buyer Additional
Closing Notice, subject to the satisfaction (or waiver) of the conditions set
forth in Sections 6(b) and 7(b) below, the Company shall (i) be required to sell
to such Buyer, and such Buyer shall be required to purchase from the Company,
the aggregate principal amount of Additional Notes and related Additional
Warrants set forth in the Buyer Additional Closing Notice on the date of the
applicable Buyer Additional Closing set forth in such Buyer Additional Closing
Notice and (ii) within one (1) Business Day of receipt of a Buyer Additional
Closing Notice from a Buyer, deliver written notice thereof via facsimile or
electronic mail and overnight courier to all other Buyers and the Company shall
within one (1) Business Day after any such delivery publicly disclose the
delivery by a Buyer of a Buyer Additional Closing Notice on a Current Report on
Form 8-K. The date and time of each applicable Additional Closing (each, an
"Additional Closing Date", and together with all Additional Closing Dates and
the Initial Closing Date, each a "Closing Date") shall be 10:00 a.m., New York
City time, on the date specified in the applicable Buyer Additional Closing
Notice (or such other date and time as is mutually agreed to by the Buyers and
the Company). The location of such Additional Closing shall be at the offices of
Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022.

 

(e)          Form of Payment.

 

(i)          Initial Closing. On the Initial Closing Date, (i) each Buyer shall
deliver or reserve for payment and agree to, promptly upon the opening of such
Buyer's or Buyer Group's Deposit Account, deposit its respective Initial
Purchase Price (less any amounts withheld pursuant to Section 4(g)) (the
"Initial Deposit Amount") to such Deposit Account by wire transfer of
immediately available funds in accordance with the wire instructions set forth
in such Buyer's or Buyer Group's Deposit Agreement, such Initial Deposit Amount
to be held and released by the Depositary in accordance with and pursuant to the
terms and conditions of such Deposit Agreement, in each case, for the Initial
Notes and the Initial Warrants to be issued and sold to such Buyer at the
Initial Closing and (ii) the Company shall deliver to each Buyer the Initial
Notes (allocated in the principal amounts as such Buyer shall request) which
such Buyer is then purchasing hereunder along with the Initial Warrants
(allocated in the amounts as such Buyer shall request) which such Buyer is
purchasing hereunder, in each case duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.

 

(ii)         Additional Closing. On each Additional Closing Date, (i) each Buyer
shall deliver or reserve for payment and agree to deposit its applicable
Additional Purchase Price (less any amounts withheld pursuant to Section 4(g))
(the "Applicable Additional Deposit Amount") to such Buyer's or Buyer Group's
Deposit Account, if any, by wire transfer of immediately available funds in
accordance with the wire instructions set forth in Buyer's or Buyer Group's
Deposit Agreement, such Applicable Additional Deposit Amount to be held and
released by the Depositary in accordance with and pursuant to the terms and
conditions of such Deposit Agreement, in each case, for the Additional Notes and
the Additional Warrants to be issued and sold to such Buyer at such Additional
Closing and (ii) the Company shall deliver to each Buyer such Additional Notes
(allocated in the principal amounts as such Buyer shall request) which such
Buyer is then purchasing hereunder along with such Additional Warrants
(allocated in the amounts as such Buyer shall request) which such Buyer is
purchasing hereunder, in each case duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.

 

- 4 -

 

 

2.           BUYER'S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and
not jointly, represents and warrants with respect to only itself that, as of the
date hereof and as of each applicable Closing Date:

 

(a)           No Public Sale or Distribution. Such Buyer is (i) acquiring the
Notes and the Warrants and (ii) upon conversion of the Notes and exercise of the
Warrants will acquire the Conversion Shares issuable pursuant to the Notes and
the Warrant Shares issuable upon exercise of the Warrants, for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the 1933 Act; provided, however, that by making the representations herein, such
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act. Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person (as defined below) to
distribute any of the Securities. For purposes of this Agreement, "Person" means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

 

(b)           Accredited Investor and QIB Status. Such Buyer is (i) an
"accredited investor" as that term is defined in Rule 501(a) of Regulation D
and/or (ii) a "qualified institutional buyer" ("QIB") as defined in Rule 144A
under the Securities Act, as indicated on the signature page of such Buyer.

 

(c)           Reliance on Exemptions. Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(d)           Information. Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested by such Buyer. Such Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer's right to rely on the Company's representations and warranties contained
herein. Such Buyer understands that its investment in the Securities involves a
high degree of risk. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

- 5 -

 

 

(e)           No Governmental Review. Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(f)           Transfer or Resale. Such Buyer understands that except as provided
in the Registration Rights Agreement: (i) the Securities have not been and are
not being registered under the 1933 Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, "Rule 144");
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(f).

 

(g)           Legends. Such Buyer understands that the certificates or other
instruments representing the Notes and the Warrants and, until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the 1933 Act as contemplated by the Registration Rights Agreement, the
stock certificates representing the Conversion Shares and the Warrant Shares,
except as set forth below, shall bear any legend as required by the "blue sky"
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):

 

- 6 -

 

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company ("DTC"), if, unless otherwise required
by state securities laws, (i) such Securities are registered for resale under
the 1933 Act, (ii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act, or (iii) the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A. The Company shall be responsible for the fees
of its transfer agent and all DTC fees associated with such issuance.

 

(h)           Validity; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors' rights and remedies.

 

(i)           No Conflicts. The execution, delivery and performance by such
Buyer of this Agreement and the Registration Rights Agreement and the
consummation by such Buyer of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of such Buyer
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, in the aggregate, reasonably be expected
to have a material adverse effect on the ability of such Buyer to perform its
obligations hereunder.

 

- 7 -

 

 

3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of each applicable Closing Date:

 

(a)           Organization and Qualification. Each of the Company and its
"Subsidiaries" (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest) are entities duly organized and validly existing in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, "Material Adverse Effect" means any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries, taken
as a whole, or on the transactions contemplated hereby or in the other
Transaction Documents or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Company
to perform its obligations under the Transaction Documents. The Company has no
Subsidiaries except as set forth in Note 2 to Consolidated Financial Statements
– December 31, 2014 and 2013 in the Company's Annual Report on Form 10-K for the
fiscal year ended December 31, 2014.

 

(b)           Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement, the Notes, the Warrants, the Registration Rights Agreement, the
Lock-up Agreements (as defined in Section 7(x)), the Irrevocable Transfer Agent
Instructions (as defined in Section 5(b)), the Voting Agreements (as defined in
Section 4(r)), the Deposit Agreements and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement (collectively, the "Transaction Documents") and to issue the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Notes and the Warrants, and the reservation for
issuance and the issuance of the Conversion Shares and the reservation for
issuance and issuance of Warrant Shares issuable upon exercise of the Warrants
have been duly authorized by the Company's Board of Directors and (other than
the filing with the SEC of one or more Registration Statements (as defined in
the Registration Rights Agreement) in accordance with the requirements of the
Registration Rights Agreement and (other filings as may be required by state
securities agencies) no further filing, consent, or authorization is required by
the Company, its Board of Directors or its stockholders. This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.

 

- 8 -

 

 

(c)           Issuance of Securities. The issuance of the Notes and the Warrants
are duly authorized and, upon issuance, shall be validly issued and free from
all taxes, liens and charges with respect to the issue thereof. As of the
Initial Closing, a number of shares of Common Stock shall have been duly
authorized and reserved for issuance which equals or exceeds (the "Required
Reserved Amount") the sum of (i) 25,000,000 shares of Common Stock (as adjusted
for any stock dividend, stock split, stock combination, reclassification or
similar transaction occurring after the date hereof) to effect the issuance of
the Conversion Shares pursuant to the Notes (without taking into account any
limitations on the issuance thereof pursuant to the terms of the Notes) and (ii)
130% of the maximum number of Warrant Shares issued and issuable pursuant to the
Warrants, each as of the Trading Day immediately preceding the applicable date
of determination (without taking into account any limitations on the exercise of
the Warrants set forth in the Warrants). As of the date hereof, there are
152,539,968 shares of Common Stock authorized and unissued. Upon conversion of
the Notes in accordance with the Notes or exercise of the Warrants in accordance
with the Warrants, as the case may be, the Conversion Shares and the Warrant
Shares, respectively, will be validly issued, fully paid and nonassessable and
free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Assuming the accuracy of each of the
representations and warranties set forth in Section 2 of this Agreement, the
offer and issuance by the Company of the Securities is exempt from registration
under the 1933 Act.

 

(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and any of its Subsidiaries parties to any
of the Transaction Documents and the consummation by the Company and any of its
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Notes and the Warrants and reservation
for issuance and issuance of the Conversion Shares and the Warrant Shares) will
not (i) result in a violation of the Certificate of Incorporation (as defined in
Section (3(r)) or Bylaws (as defined in Section (3(r)), any memorandum of
association, certificate of incorporation, certificate of formation, bylaws, any
certificate of designations or other constituent documents of the Company or any
of its Subsidiaries, any capital stock of the Company or any of its Subsidiaries
or the articles of association or bylaws of the Company or any of its
Subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or any of its Subsidiaries is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including foreign, federal
and state securities laws and regulations and the rules and regulations of The
NASDAQ Capital Market (the "Principal Market") and including all applicable
foreign, federal and state laws, rules and regulations) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.

 

- 9 -

 

 

(e)           Consents. Other than the Nasdaq's Listing of Additional Shares
notification in connection with the transactions contemplated hereby and filing
of the Current Report on Form 8-K with the SEC with respect to the transactions
contemplated hereby and the other Transaction Documents and filing of Form D (or
applicable state equivalent form), neither the Company nor any of its
Subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any of its Subsidiaries is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the Initial
Closing Date, and the Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence. The Company is not in violation of the listing
requirements of the Principal Market and has no knowledge of any facts that
would reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. The issuance by the Company of the Securities shall not have
the effect of delisting or suspending the Common Stock from the Principal
Market.

 

(f)           Acknowledgment Regarding Buyer's Purchase of Securities. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an "affiliate" of
the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) to the
knowledge of the Company, a "beneficial owner" of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended (the "1934 Act")). The Company further acknowledges that
no Buyer is acting as a financial advisor or fiduciary of the Company or any of
its Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer's purchase of the Securities. The Company
further represents to each Buyer that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(g)           No General Solicitation; Placement Agent's Fees. Neither the
Company, nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities. The Company shall be responsible for the payment of any
placement agent's fees, financial advisory fees, or brokers' commissions (other
than for persons engaged by any Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby, including, without
limitation, placement agent fees payable to Revere Securities LLC, as placement
agent (the "Placement Agent") in connection with the sale of the Securities. The
Company shall pay, and hold each Buyer harmless against, any liability, loss or
expense (including, without limitation, attorney's fees and out-of-pocket
expenses) arising in connection with any such claim. The Company acknowledges
that it has engaged the Placement Agent in connection with the sale of the
Securities. Other than the Placement Agent, neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the sale of the Securities.

 

- 10 -

 

 

(h)           No Integrated Offering. None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities (giving effect
to the Exchange Cap (as defined in each of the Notes and the Warrants)) to
require approval of stockholders of the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities (giving effect to the Exchange Cap (as defined in
each of the Notes and the Warrants)) to be integrated with other offerings for
purposes of any such applicable stockholder approval provisions. The Company
acknowledges and agrees that the Exchange Cap (as defined in each of the Notes
and the Warrants) will be removed when the Stockholder Approval (as defined in
Section 4(p)) is obtained.

 

(i)            Dilutive Effect. The Company understands and acknowledges that
the number of Conversion Shares issuable pursuant to terms of the Notes and the
number of Warrant Shares issuable pursuant to the terms of the Warrants will
increase in certain circumstances. The Company further acknowledges that its
obligation to issue Conversion Shares and Warrant Shares pursuant to the terms
of the Notes and Warrants in accordance with this Agreement, the Notes and the
Warrants is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

 

(j)            Application of Takeover Protections; Rights Agreement. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the jurisdiction of its formation which is or could become
applicable to any Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Securities and any Buyer's ownership of the Securities. The Company has not
adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.

 

- 11 -

 

 

(k)           SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, the Company has timely (other than certain Current
Reports on Form 8-K)) filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the date
hereof, and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the "SEC Documents"). The Company has delivered to
the Buyers or their respective representatives true, correct and complete copies
of the SEC Documents not available on the EDGAR system. As of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement or in the disclosure schedules to
this Agreement, contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

 

(l)            Absence of Certain Changes. Since December 31, 2014, there has
been no material adverse change and no material adverse development in the
business, assets, properties, operations, condition (financial or otherwise),
results of operations or prospects of the Company or its Subsidiaries. Since
December 31, 2014, neither the Company nor any of its Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, in the aggregate, in
excess of $100,000 outside of the ordinary course of business or (iii) had
capital expenditures, in the aggregate, in excess of $100,000. Neither the
Company nor any of its Subsidiaries has taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact that would reasonably lead a
creditor to do so. The Company, individually, and the Company and its
Subsidiaries, on a consolidated basis, are not as of the date hereof, and after
giving effect to the transactions contemplated hereby to occur at any Closing,
will not be Insolvent (as defined below). For purposes of this Section 3(l),
"Insolvent" means, with respect to any Person, (i) the present fair saleable
value of such Person's assets is less than the amount required to pay such
Person's total Indebtedness (as defined in the Notes), (ii) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) such Person
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature or (iv) such Person has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.

 

- 12 -

 

 

(m)          No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

 

(n)           Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under any
certificate of designations of any outstanding series of preferred stock of the
Company (if any), its Certificate of Incorporation or Bylaws or their
organizational charter or memorandum of association or certificate of
incorporation or articles of association or bylaws, respectively. Neither the
Company nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except for
possible violations which could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect. Without limiting the generality of the
foregoing, the Company is not in violation of any of the rules, regulations or
requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. During the two
(2) years prior to the date hereof, the Common Stock has been designated for
quotation on the Principal Market. During the two (2) years prior to the date
hereof, (i) trading in the Common Stock has not been suspended by the SEC or the
Principal Market and (ii) the Company has received no communication, written or
oral, from the SEC or the Principal Market regarding the suspension or delisting
of the Common Stock from the Principal Market. The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not have, in the aggregate, a Material Adverse
Effect, and neither the Company nor any such Subsidiary has received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 

(o)           Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended ("FCPA"); or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

(p)           Sarbanes-Oxley Act. The principal executive officer and principal
financial officer of the Company have made all certifications required by
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, as amended (the
"Sarbanes-Oxley Act") and the rules and regulations promulgated in connection
therewith with respect to all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC, and the statements contained
in any such certification are complete and correct. The Company and all of the
Company's directors and officers are in compliance in all respects with all
applicable effective provisions of the Sarbanes-Oxley Act.

 

- 13 -

 

 

(q)          Transactions With Affiliates. Except as set forth in Item 13 of the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014
and on Schedule 3(q), none of the officers, directors or employees of the
Company or any of its Subsidiaries is presently a party to any transaction with
the Company or any of its Subsidiaries (other than for ordinary course services
as employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Company or any of its Subsidiaries, any corporation, partnership, trust or other
entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.

 

(r)            Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i) 200,000,000 shares of Common Stock,
of which as of the date hereof, 46,911,282 shares are issued and outstanding,
9,121,422 shares are reserved for issuance pursuant to the Company's stock
option and purchase plans and 9,058,094 shares are reserved for issuance
pursuant to securities (other than the aforementioned options, the Notes and the
Warrants) exercisable or exchangeable for, or convertible into, Common Stock,
and (ii) 1,000,000 shares of preferred stock, par value $0.01 per share, 4,500
of which shares of preferred stock designated as Series A Convertible Preferred
Stock are issued and outstanding as of the date hereof. All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and nonassessable. Except as disclosed in: (i) none of the Company's capital
stock is subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares or capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) other than the financing statements
perfecting the lien on the Company's Subsidiaries processing portfolios income
stream in connection with the credit facility from RBL Capital Group, LLC, there
are no financing statements securing obligations in any material amounts, either
singly or in the aggregate, filed in connection with the Company or any of its
Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Registration Rights
Agreement); (vi) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii) the
Company does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company's or any of its Subsidiary's'
respective businesses and which, in the aggregate, do not or would not have a
Material Adverse Effect. The Company has furnished or made available to the
Buyers true, correct and complete copies of the Company's Amended and Restated
Certificate of Incorporation, as amended and as in effect on the date hereof
(the "Certificate of Incorporation"), and the Company's Bylaws, as amended and
as in effect on the date hereof (the "Bylaws"), and the terms of all securities
convertible into, or exercisable or exchangeable for shares of Common Stock and
the material rights of the holders thereof in respect thereto.

 

- 14 -

 

 

(s)           Indebtedness and Other Contracts. Except as disclosed in Schedule
3(s), neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness, (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument could reasonably be expected to result in a
Material Adverse Effect, (iii) is in violation of any term of or in default
under any contract, agreement or instrument relating to any Indebtedness, except
where such violations and defaults would not result, in the aggregate, in a
Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company's officers, has or is expected to have a Material
Adverse Effect. Schedule 3(s) provides a detailed description of the material
terms of any such outstanding Indebtedness. The Company hereby represents that
loans of up to an aggregate principal amount of $6,035,000 remain available to
the Company pursuant that certain Loan and Security Agreement, dated June 30,
2014, among RBL Capital Group, LLC, as lender, and TOT Group, Inc., TOT
Payments, LLC, TOT BPS, LLC, TOT FBS, LLC, Process Pink, LLC, TOT HPS, LLC and
TOT New Edge, LLC, as co-borrowers subject only to the satisfaction or waiver of
the conditions precedents to each subsequent funding specified in Section
5.01(e) thereof.

 

(t)            Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries, the Common Stock or any of the Company's Subsidiaries or
any of the Company's or its Subsidiaries' officers or directors, whether of a
civil or criminal nature or otherwise, in their capacities as such, except as
set forth in Schedule 3(t). The matters set forth in Schedule 3(t) would not
reasonably be expected to have a Material Adverse Effect.

 

(u)           Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

- 15 -

 

 

(v)          Employee Relations.

 

(i)           Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union. The Company
and its Subsidiaries believe that their relations with their employees are good.
No executive officer of the Company or any of its Subsidiaries (as defined in
Rule 501(f) of the 1933 Act) has notified the Company or any such Subsidiary
that such officer intends to leave the Company or any such Subsidiary or
otherwise terminate such officer's employment with the Company or any such
Subsidiary. No executive officer of the Company or any of its Subsidiaries, to
the knowledge of the Company or any of its Subsidiaries, is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

 

(ii)          The Company and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

(w)          Title. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except for Permitted Liens (as defined in the Notes). Any real property
and facilities held under lease by the Company and any of its Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries.

 

(x)           Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, original works of
authorship, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor ("Intellectual Property
Rights") necessary to conduct their respective businesses as now conducted.
Neither the Company nor any of its Subsidiaries owns any patents. None of the
Company's Intellectual Property Rights have expired or terminated or have been
abandoned or are expected to expire or terminate or are expected to be
abandoned, within three years from the date of this Agreement. The Company does
not have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company or any of its
Subsidiaries, being threatened, against the Company or any of its Subsidiaries
regarding its Intellectual Property Rights. Neither the Company nor any of its
Subsidiaries is aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings. The Company
and its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.

 

- 16 -

 

 

(y)           Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, in the aggregate, a
Material Adverse Effect. The term "Environmental Laws" means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(z)           Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(aa)         Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities, and for so long any Buyer holds any
Securities, will not be, an "investment company," a company controlled by an
"investment company" or an "affiliated person" of, or "promoter" or "principal
underwriter" for, an "investment company" as such terms are defined in the
Investment Company Act of 1940, as amended.

 

(bb)         Tax Status. The Company and each of its Subsidiaries (i) has made
or filed all U.S. federal, state and foreign income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

 

- 17 -

 

 

(cc)         Internal Accounting and Disclosure Controls. Except as described in
Item 9A of the Company's Form 10-K for the period ended December 31, 2014, the
Company and each of its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management's
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. Except as described in Item 9A of the Company's Form 10-K for the
period ended December 31, 2014, the Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company's management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve (12) months prior to the date hereof neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant relating to any material weakness in any part of the system
of internal accounting controls of the Company or any of its Subsidiaries.

 

(dd)         Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its 1934 Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 

(ee)         Ranking of Notes. Except as set forth in Schedule 3(ee), no
Indebtedness of the Company or any of its Subsidiaries is senior to or ranks
pari passu with the Notes in right of payment, whether with respect of payment
of redemptions, interest, damages or upon liquidation or dissolution or
otherwise.

 

(ff)          Eligibility for Registration. The Company is eligible to register
the Conversion Shares and the Warrant Shares for resale by the Buyers using Form
S-3 promulgated under the 1933 Act.

 

(gg)         Transfer Taxes. On each Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(hh)         Manipulation of Price. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result, or that could reasonably be expected to cause or
result, in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities, (ii) other
than the Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the
Placement Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

 

- 18 -

 

 

(ii)  [Intentionally omitted]

 

(jj)           U.S. Real Property Holding Corporation. The Company is not, has
never been, and so long as any Securities remain outstanding, shall not become,
a U.S. real property holding corporation within the meaning of Section 897 of
the Code and the Company shall so certify upon any Buyer's request.

 

(kk)         Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the "BHCA") and to regulation by the Board of Governors of the
Federal Reserve System (the "Federal Reserve"). Neither the Company nor any of
its Subsidiaries or affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve. Neither
the Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ll)           No Additional Agreements. Neither the Company nor any of its
Subsidiaries has any agreement or understanding with any Buyer with respect to
the transactions contemplated by the Transaction Documents other than as
specified in the Transaction Documents.

 

(mm)       Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. The Company understands and confirms
that each of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Buyers
regarding the Company, or any of its Subsidiaries, their business and the
transactions contemplated hereby, including the disclosure schedules to this
Agreement, furnished by or on behalf of the Company is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by the Company or any of its Subsidiaries during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

- 19 -

 

 

(nn)         Shell Company Status. The Company is not, and has not been since
October 5, 2012, an issuer identified in Rule 144(i)(1) of the 1933 Act. On of
October 5, 2012, the Company filed a Current Report on Form 8-K (as amendment by
a Current Report on Form 8-K/A filed by the Company with the SEC on November 19,
2012) containing current "Form 10 information" (as defined in Rule 144 (i)(3))
with the SEC reflecting its status as an entity that was no longer an issuer
described in Rule 144(i)(1)(i).

 

(oo)         Stock Option Plans. Each stock option granted by the Company was
granted (i) in accordance with the terms of the applicable stock option plan of
the Company and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable law. No stock option granted under the
Company's stock option plan has been backdated. The Company has not knowingly
granted, and there is no and has been no policy or practice of the Company to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

 

(pp)         No Disagreements with Accountants and Lawyers. There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise, between the Company and the accountants and lawyers
formerly or presently employed by the Company and the Company is current with
respect to any fees owed to its accountants and lawyers which could affect the
Company's ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.

 

(qq)         No Disqualification Events. With respect to Securities to be
offered and sold hereunder in reliance on Rule 506(b) under the 1933 Act
("Regulation D Securities"), none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an "Issuer Covered Person" and, together, "Issuer Covered Persons") is subject
to any of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a "Disqualification Event"), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

 

(rr)          Other Covered Persons. The Company is not aware of any Person
(other than the Placement Agent) that has been or will be paid (directly or
indirectly) remuneration for solicitation of Buyers or potential purchasers in
connection with the sale of any Regulation D Securities.

 



(ss)         Office of Foreign Assets Control.  Neither the Company nor any
director, officer, agent, employee or affiliate of the Company is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department ("OFAC").  Neither the Company nor any
subsidiary or affiliate (a) will directly or indirectly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity currently subject to
any U.S. sanctions administered by OFAC; (b) is knowingly engaged in, or will
knowingly engage in, any dealings or transactions or be otherwise associated
with such persons or entities described in clause (a) above.

 

(tt)           Money Laundering Laws. The operations of the Company and the
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the "Money Laundering Laws"), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any or its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the Company's knowledge, threatened.

 



 

- 20 -

 

 

4.          COVENANTS.

 

(a)           Best Efforts. Each party shall use its best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 6 and 7 of this Agreement.

 

(b)           Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing. The Company shall, on or
before the Initial Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Buyers at each Closing pursuant to this
Agreement under applicable securities or "Blue Sky" laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Buyers on or prior to the
Initial Closing Date. The Company shall make all filings and reports relating to
the offer and sale of the Securities required under applicable securities or
"Blue Sky" laws of the states of the United States following each Closing Date.

 

(c)           Reporting Status. Until the date on which the Investors (as
defined in the Registration Rights Agreement) shall have sold all of the
Conversion Shares and Warrant Shares and none of the Notes or Warrants are
outstanding (the "Reporting Period"), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination, and the Company shall take
all actions necessary to maintain its eligibility to register the Conversion
Shares and Warrant Shares for resale by the Investors on Form S-3.

 

(d)           Use of Proceeds. The Company will use the proceeds from the sale
of the Securities solely for general corporate purposes and for working capital
purposes but not for (i) the repayment of any outstanding Indebtedness of the
Company or any of its Subsidiaries or (ii) the redemption or repurchase of any
of its or its Subsidiaries' equity securities.

 

(e)           Financial Information. The Company agrees to send the following to
each Buyer during the Reporting Period unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system, (i)
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) on the same day as the release thereof, facsimile or e-mailed
copies of all press releases issued by the Company or any of its Subsidiaries,
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders. As used herein, "Business Day"
means any day other than Saturday, Sunday or other day on which commercial banks
in The City of New York are authorized or required by law to remain closed.

 

- 21 -

 

 

(f)            Listing. The Company shall promptly secure the listing of all of
the Registrable Securities (as defined in the Registration Rights Agreement)
upon each national securities exchange and automated quotation system, if any,
upon which the Common Stock then listed (subject to official notice of issuance)
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents. The Company shall
maintain the authorization for quotation of the Common Stock on the Principal
Market or any other Eligible Market (as defined in the Warrants). Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(f).

 

(g)           Fees. The Company shall reimburse the Lead Investor (a Buyer) or
its designee(s) (in addition to any other expense amounts paid to any Buyer or
its counsel prior to the date of this Agreement) for all costs and expenses
incurred in connection with the transactions contemplated by the Transaction
Documents (including, without limitation, all legal fees and disbursements in
connection therewith, documentation and implementation of the transactions
contemplated by the Transaction Documents and due diligence in connection
therewith), which amount may be withheld by such Buyer from its Purchase Price
for any Notes and Warrants purchased at the Initial Closing and/or any
Additional Closing to the extent not previously reimbursed by the Company.
Notwithstanding the foregoing, in no event will the fees of counsel to the Lead
Investor reimbursed by the Company pursuant to this Section 4(g) exceed $27,500
without the prior approval of the Company (the "Legal Fee Cap"). The Company
shall be responsible for the payment of any placement agent's fees, financial
advisory fees, or broker's commissions or fees payable to the Depositary in
connection with the Deposit Agreements (other than for Persons engaged by any
Buyer) relating to or arising out of the transactions contemplated hereby,
including, without limitation, any fees or commissions payable to the Placement
Agent. The Company agrees and acknowledges that each Buyer may withhold the fees
and expenses of the Depositary or related to such Buyer's or Buyer Group's
Deposit Account from its Purchase Price for any Notes and Warrants purchased at
the Initial Closing and/or any Additional Closing amount or deduct such amounts
or direct (or permit such amounts to be deducted by the Depositary) from any
amounts held in such Buyer's or Buyer Group's Deposit Account. The Company shall
pay and indemnify each Buyer for, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney's
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment. Except as otherwise set forth in the Transaction Documents,
each party to this Agreement shall bear its own expenses in connection with the
sale of the Securities to the Buyers.

 

(h)           Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

 

- 22 -

 

 

(i)            Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, on the first Business Day after this
Agreement has been executed (the "8-K Deadline"), the Company shall issue a
press release reasonably acceptable to the Buyers and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules and exhibits to this Agreement), the form of Notes, the form
of the Warrant, the form of Lock-Up Agreement, the Registration Rights
Agreement, the form of Voting Agreement and, if applicable, the Deposit
Agreements (to the extent such Deposit Agreements are duly executed and
delivered by all parties thereto on or prior to the 8-K Deadline) as exhibits to
such filing (including all attachments), the "8-K Filing"). From and after the
filing of the 8-K Filing with the SEC, no Buyer shall be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, that is not disclosed in the 8-K Filing. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and any of the Buyers or any of their affiliates, on the other hand,
shall terminate. The Company shall not, and shall cause each of its Subsidiaries
and its and each of their respective officers, directors, affiliates, employees
and agents, not to, provide any Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the date hereof
without the express prior written consent of such Buyer. If a Buyer has, or
believes it has, received any such material, nonpublic information regarding the
Company or any of its Subsidiaries from the Company, any of its Subsidiaries or
any of their respective officers, directors, affiliates, employees or agents, it
may provide the Company with written notice thereof. The Company shall, within
two (2) Trading Days of receipt of such notice, make public disclosure of such
material, nonpublic information. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees, affiliates and agents, in addition to
any other remedy provided herein or in the Transaction Documents, a Buyer shall
have the right to make a public disclosure, in the form of a press release,
public advertisement or otherwise, of such material, nonpublic information
without the prior approval by the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees or agents. No Buyer shall have
any liability to the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents for any such
disclosure. To the extent that the Company delivers any material, non-public
information to a Buyer without such Buyer's consent, the Company hereby
covenants and agrees that such Buyer shall not have any duty of confidentiality
to the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents with respect to, or a duty to the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents not to trade on the basis of, such material,
non-public information. Subject to the foregoing, neither the Company, its
Subsidiaries nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of any
Buyer, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Except for the Registration Statement
required to be filed pursuant to the Registration Rights Agreement, without the
prior written consent of any applicable Buyer, neither the Company nor any of
its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise.

 

- 23 -

 

 

(j)            Additional Notes; Variable Securities. So long as any Buyer
beneficially owns any Securities, the Company will not issue any Notes other
than to the Buyers as contemplated hereby and the Company shall not issue any
other securities that would cause a breach or default under the Notes. Other
than in connection with the acquisition of the PayOnline group of companies and
except for any issuances of securities to any of the Buyers, for so long as any
Notes remain outstanding, the Company shall not, in any manner, issue or sell
any rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price unless
the conversion, exchange or exercise price of any such security cannot be less
than the then applicable Fixed Conversion Price (as defined in the Notes) with
respect to the Common Stock into which any Note is convertible or the then
applicable Exercise Price (as defined in the Warrants) with respect to the
Common Stock into which any Warrant is exercisable.

 

(k)           Corporate Existence. So long as any Buyer beneficially owns any
Securities, the Company shall (i) maintain its corporate existence and (ii) not
be party to any Fundamental Transaction (as defined in the Notes) unless the
Company is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Notes and the Warrants.

 

(l)            Reservation of Shares. So long as any Buyer owns any Securities,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than the Required Reserved Amount.
If at any time the number of shares of Common Stock authorized and reserved for
issuance is not sufficient to meet the Required Reserved Amount, the Company
will promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company's
obligations under Section 3(c), in the case of an insufficient number of
authorized shares, obtain stockholder approval of an increase in such authorized
number of shares, and voting the management shares of the Company in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Required Reserved Amount. The
initial number of shares of Common Stock reserved for conversions of the Notes
and exercises of the Warrants and each increase in the number of shares so
reserved shall be allocated pro rata among the Buyers based on the aggregate
principal amount of Initial Notes held by each Buyer at the time of issuance of
the Initial Notes or increase in the number of reserved shares, as the case may
be. In the event a Buyer shall sell or otherwise transfer any of such Buyer's
Notes or Warrants, each transferee shall be allocated a pro rata portion of the
number of reserved shares of Common Stock reserved for such transferor. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Notes and/or Warrants (other than pursuant to a transfer of Notes or
Warrants in accordance with the immediately preceding sentence) shall be
allocated to the remaining Investors, pro rata based on the number of Notes
and/or Warrants then held by such Investors.

 

- 24 -

 

 





(m)         Conduct of Business. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, including, without limitation, FCPA, OFAC
regulations and Money Laundering Laws, except where such violations would not
result, in the aggregate, in a Material Adverse Effect. 



 

(n)           Additional Issuances of Securities.

 

(i)          For purposes of this Section 4(n), the following definitions shall
apply.

 

(1)          "Convertible Securities" means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.

 

(2)          "Options" means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

(3)          "Common Stock Equivalents" means, collectively, Options and
Convertible Securities.

 

(ii)         From the date hereof until the date no Notes are outstanding (the
"Trigger Date"), the Company shall not, (x) (i) directly or indirectly, offer,
sell, grant any option to purchase, or otherwise dispose of (or announce any
offer, sale, grant or any option to purchase or other disposition of) any of its
or its Subsidiaries' equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a "Subsequent Placement"), or (ii) be party to any solicitations,
negotiations or discussions with regard to the foregoing or (y) directly or
indirectly, (i) file any registration statement with the SEC or file any
amendment or supplement thereto, (ii) cause any registration statement to be
declared effective by the SEC or (iii) grant any registration rights to any
Person that can be exercised prior to such date as set forth above.

 

(iii)        From the Trigger Date until the one (1) year anniversary of the
Trigger Date, the Company will not, directly or indirectly, effect any
Subsequent Placement unless the Company shall have first complied with this
Section 4(n)(iii).

 

- 25 -

 

 

(1)         The Company shall deliver to each Buyer an irrevocable written
notice (the "Offer Notice") of any proposed or intended issuance or sale or
exchange (the "Offer") of the securities being offered (the "Offered
Securities") in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with such Buyers at least fifty percent (50%) of the Offered
Securities, allocated among such Buyers (a) based on such Buyer's pro rata
portion of the aggregate principal amount of Notes purchased hereunder on the
Initial Closing Date (the "Basic Amount"), and (b) with respect to each Buyer
that elects to purchase its Basic Amount, any additional portion of the Offered
Securities attributable to the Basic Amounts of other Buyers as such Buyer shall
indicate it will purchase or acquire should the other Buyers subscribe for less
than their Basic Amounts (the "Undersubscription Amount"), which process shall
be repeated until the Buyers shall have an opportunity to subscribe for any
remaining Undersubscription Amount.

 

(2)         To accept an Offer, in whole or in part, such Buyer must deliver a
written notice to the Company prior to the end of the tenth (10th) Business Day
after such Buyer's receipt of the Offer Notice (the "Offer Period"), setting
forth the portion of such Buyer's Basic Amount that such Buyer elects to
purchase and, if such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the "Notice of Acceptance"). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the "Available
Undersubscription Amount"), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary. Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Buyers a
new Offer Notice and the Offer Period shall expire on the tenth (10th) Business
Day after such Buyer's receipt of such new Offer Notice.

 

(3)         The Company shall have five (5) Business Days from the expiration of
the Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the "Refused Securities") pursuant to a definitive agreement (the
"Subsequent Placement Agreement") but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

 

- 26 -

 

 

(4)         In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(n)(iii)(3) above), then each Buyer may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Buyer elected to
purchase pursuant to Section 4(n)(iii)(2) above multiplied by a fraction, (i)
the numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Buyers pursuant to Section 4(n)(iii)(3) above
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities. In the event that any Buyer so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to the Buyers in accordance with Section 4(n)(iii)(1) above.

 

(5)         Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Buyers shall acquire from the Company,
and the Company shall issue to the Buyers, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 4(n)(iii)(3) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Buyers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Buyers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Buyers and their
respective counsel.

 

(6)         Any Offered Securities not acquired by the Buyers or other persons
in accordance with Section 4(n)(iii)(3) above may not be issued, sold or
exchanged until they are again offered to the Buyers under the procedures
specified in this Agreement.

 

(7)         The Company and the Buyers agree that if any Buyer elects to
participate in the Offer, (x) neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the "Subsequent Placement Documents") shall include any term or
provisions whereby any Buyer shall be required to agree to any restrictions in
trading as to any securities of the Company owned by such Buyer prior to such
Subsequent Placement, and (y) any registration rights set forth in such
Subsequent Placement Documents shall be similar in all material respects to the
registration rights contained in the Registration Rights Agreement.

 

- 27 -

 

 

(8)         Notwithstanding anything to the contrary in this Section 4(n) and
unless otherwise agreed to by the Buyers, the Company shall either confirm in
writing to the Buyers that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case in such a manner such that the Buyers
will not be in possession of material non-public information, by the fifteenth
(15th) Business Day following delivery of the Offer Notice. If by the fifteenth
(15th) Business Day following delivery of the Offer Notice no public disclosure
regarding a transaction with respect to the Offered Securities has been made,
and no notice regarding the abandonment of such transaction has been received by
the Buyers, such transaction shall be deemed to have been abandoned and the
Buyers shall not be deemed to be in possession of any material, non-public
information with respect to the Company. Should the Company decide to pursue
such transaction with respect to the Offered Securities, the Company shall
provide each Buyer with another Offer Notice and each Buyer will again have the
right of participation set forth in this Section 4(n)(iii). The Company shall
not be permitted to deliver more than one such Offer Notice to the Buyers in any
60 day period.

 

(iv)        The restrictions contained in subsection (iii) of this Section 4(n)
shall not apply in connection with the issuance of any Excluded Securities (as
defined in the Notes).

 

(o)           Public Information. At any time during the period commencing from
the six (6) month anniversary of the Initial Closing Date and ending at such
time that all of the Securities, if a registration statement is not available
for the resale of all of the Securities, may be sold without restriction or
limitation pursuant to Rule 144 and without the requirement to be in compliance
with Rule 144(c)(1), if the Company shall (i) fail for any reason to satisfy the
requirements of Rule 144(c)(1), including, without limitation, the failure to
satisfy the current public information requirement under Rule 144(c) or (ii) if
the Company has ever been an issuer described in Rule 144(i)(1)(i) or becomes
such an issuer in the future, and the Company shall fail to satisfy any
condition set forth in Rule 144(i)(2) (a "Public Information Failure") then, as
partial relief for the damages to any Buyer by reason of any such delay in or
reduction of its ability to sell the Securities (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to each such Buyer an amount in cash equal to one and one-half percent
(1.5%) of the aggregate purchase price of such Buyer's Securities on the day of
a Public Information Failure and on every thirtieth day (pro rated for periods
totaling less than thirty days) thereafter until the earlier of (i) the date
such Public Information Failure is cured and (ii) such time that such public
information is no longer required pursuant to Rule 144. The payments to which a
holder shall be entitled pursuant to this Section 4(o) are referred to herein as
"Public Information Failure Payments." Public Information Failure Payments shall
be paid on the earlier of (I) the last day of the calendar month during which
such Public Information Failure Payments are incurred and (II) the third
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments when due in a timely manner, such unpaid portion of
the Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full.

 

- 28 -

 

 

(p)           Stockholder Approval. The Company shall file with the SEC and
provide each stockholder of the Company with an information statement complying
with the requirements of the 1934 Act and substantially in the form that has
been previously reviewed and approved by the Buyers and Schulte Roth & Zabel LLP
informing such stockholders of the actions taken in accordance with the
Resolutions and of the Stockholder Approval (each, as defined below). In
addition to the foregoing, if required by any governmental or regulatory agency,
the Company shall provide each stockholder entitled to vote at a special or
annual meeting of stockholders of the Company (the "Stockholder Meeting"), which
shall be called at or prior to the Company's next annual meeting of
stockholders, but in no event later than the Stockholder Meeting Deadline (as
defined below), a proxy statement (the "Proxy Statement"), in a form reasonably
acceptable to the Buyers after review by Schulte Roth & Zabel LLP, soliciting
each such stockholder's affirmative vote at the Stockholder Meeting for approval
of resolutions (the "Resolutions") providing for the issuance of all of the
Securities as described in the Transaction Documents in accordance with
applicable law, the provisions of the Certificate of Incorporation and the rules
and regulations of the Principal Market (such affirmative approval being
referred to herein as the "Stockholder Approval"), and the Company shall use its
reasonable best efforts to solicit its stockholders' approval of such
Resolutions and to cause the Board of Directors of the Company to recommend to
the stockholders that they approve the Resolutions. The Company shall be
obligated to seek to obtain the Stockholder Approval by the Stockholder Meeting
Deadline. If, despite the Company's reasonable best efforts, the Stockholder
Approval is not obtained at the Stockholder Meeting, the Company shall cause an
additional Stockholder Meeting to be held each calendar quarter thereafter until
Stockholder Approval is obtained. In connection with the stockholders' meeting
contemplated by this Section 4(p), the Company shall (i) use its best efforts to
solicit its stockholders' approval of the Resolutions and (ii) cause at least a
majority of the Board of Directors of the Company to recommend to the
stockholders that they approve the Resolutions. As used herein, "Stockholder
Meeting Deadline" means (i) the date that is sixty (60) days after the Closing
Date in the event the Proxy Statement is subject to review by the SEC and (ii)
the date that is thirty (30) days after the Closing Date in the event the Proxy
Statement is not subject to review by the SEC.

 

(q)          Notice of Disqualification Events. The Company will notify the
Buyers in writing, prior to any Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person.

 

(r)           Voting Agreement. The Company shall use its reasonable best
efforts to effectuate the transactions contemplated by the Voting Agreement
substantially in the form attached hereto as Exhibit E (the "Voting Agreement"),
executed on or prior to the Closing by the Company and the stockholders set
forth on Schedule 4(r) (collectively, the "Principal Stockholders"). The Company
shall not amend, except as contemplated in the immediately preceding sentence,
or waive any provision of the Voting Agreements and shall enforce the provisions
of the Voting Agreements in accordance with its terms. If any of the Principal
Stockholders breach any provisions of either of the Voting Agreements, the
Company shall promptly use its best efforts to seek specific performance of the
terms of such Voting Agreement in accordance with Section 4.02 thereof. In
addition, if the Company receives any notice from any of the Principal
Stockholders pursuant to the Voting Agreement, the Company shall promptly, but
in no event later than two (2) Business Days, deliver a copy of such notice to
each Buyer.

 

- 29 -

 

 

(s)           Lock-Up. The Company shall not amend, modify, waive or terminate
any provision of any of the Lock-Up Agreements except to extend the term of the
lock-up period and shall enforce the provisions of each Lock-Up Agreement in
accordance with its terms. If any officer or director that is a party to a
Lock-Up Agreement breaches any provision of a Lock-Up Agreement, the Company
shall promptly use its reasonable best efforts to seek specific performance of
the terms of such Lock-Up Agreement.

 

(t)           Deposit Account.

 





(i)         On each thirty (30) day anniversary of the Monthly Deposit Release
Date (as defined below) (or if any such date falls on a day other than a
Business Day (a "Holiday"), the next day that is not a Holiday) (I) if on such
date there is (A) no Equity Conditions Failure (as defined in the Notes) as, and
(B) either an Effective Registration (as defined below), which registration
remains in effect and is available for resale of all of the Registrable
Securities, or, after the Effective 144 Date (as defined below), the Company is
in compliance with Rule 144(c)(1) and (II) if the Initial Deposit Amount held in
such Buyer's or Buyer Group's Deposit Account exceeds the Conversion Amount (as
defined in the Notes) of Notes then outstanding and held by the applicable Buyer
or Buyer Group (such excess amount, an "Deposit Excess Amount"), each such Buyer
or Buyer Group to whom such Deposit Excess Amount is attributable shall issue a
written instruction to the Depositary (with a copy to the Company) to deliver to
the Company by wire transfer of immediately available funds from such Buyer's or
Buyer Group's Deposit Account an amount equal to such Deposit Excess Amount
pursuant to wire instructions provided by the Company to the Depositary (with a
copy to such Buyer or Buyer Group) in writing.  For purposes hereof, "Monthly
Deposit Release Date" means the earlier of (x) the time of the effective
registration of all of the Registrable Securities pursuant to and in accordance
with the Registration Rights Agreement (an "Effective Registration"), or (y) if
there is no Effective Registration, the time all of the Registrable Securities
may be sold pursuant to Rule 144 without restriction or limitation ("Effective
144 Date"). 



 

(ii)         In addition, on each Monthly Deposit Release Date, each Buyer or
Buyer Group shall issue a written instruction to the Depositary (with a copy to
the Company) to deliver to the Company by wire transfer of immediately available
funds from such Buyer's or Buyer Group's Deposit Account an amount equal to the
lesser of (x) (A) the sum of (I) with respect to the Initial Deposit Amount
deposited in such Buyer's or Buyer Group's Deposit Account, such Buyer's or
Buyer Group's pro rata share of the Monthly Deposit Release Amount (as defined
below) (for purposes hereof, pro rata share shall be determined based on the
aggregate principal amount of Initial Notes purchased by such Buyer or Buyer
Group on the Initial Closing Date in relation to the aggregate principal amount
of Initial Notes issued by the Company on the Initial Closing Date), and, (II)
with respect to any Applicable Additional Deposit Amount deposited in such
Buyer's or Buyer Group's Deposit Account on the applicable Additional Closing
Date, an amount equal to the Monthly Deposit Release Percentage (as defined
below) of such Buyer's or Buyer Group's Applicable Additional Deposit Amount,
less, (B) in each case, any Deposit Excess Amount and any other amounts of such
Buyer or Buyer Group released or withdrawn since the immediately preceding
Monthly Deposit Release Date and (y) such lesser amount that then remains
available in such Buyer's Buyer Group's Deposit Account, pursuant to wire
instructions provided by the Company to the Depositary (with a copy to such
Buyer or Buyer Group) in writing; provided, however, that a Buyer or Buyer Group
shall only be required to issue such a written instruction to the Depositary if
(I) there is no Equity Conditions Failure (as defined in the Notes) as of such
Monthly Deposit Release Date and (II) the Stockholder Approval has been
obtained. As used herein, (x) "Monthly Deposit Release Amount" means, with
respect to (I) the first (1st) Monthly Deposit Release Date hereunder,
$2,500,000, (II) the second (2nd) Monthly Deposit Release Date hereunder,
$1,500,000 and (III) the third (3rd) Monthly Deposit Release Date hereunder, the
remainder of cash then remaining in such Buyer's or Buyer Group's Deposit
Account and (y) "Monthly Deposit Release Percentage" means, with respect to (I)
the first (1st) Monthly Deposit Release Date following the applicable Additional
Closing Date , 50% of the Applicable Additional Deposit Amount deposited in such
Buyer's or Buyer Group's Deposit Account, (II) the second (2nd) Monthly Deposit
Release Date following the applicable Additional Closing Date, 30% of the
Applicable Additional Deposit Amount deposited in such Buyer's or Buyer Group's
Deposit Account, and (III) the third (3rd) Monthly Deposit Release Date
following the applicable Additional Closing Date, 20% of the Applicable
Additional Deposit Amount deposited in such Buyer's or Buyer Group's Deposit
Account.

 

- 30 -

 

 

(iii)        On the Business Day immediately preceding each Monthly Deposit
Release Date, the Company shall send a written notice to each Buyer with any
money still held in a Deposit Account certifying whether there is an equity
Conditions Failure as of such date.

 

(iv)        Notwithstanding anything herein to the contrary, any Buyer or Buyer
Group may, in its sole and absolute discretion, elect to release cash exceeding
the amounts set forth in Sections 4(t)(i) and 4(t)(ii) from such Buyer's or
Buyer Group's Deposit Account to the Company pursuant to wire instructions
provided in writing by the Company to the Depositary (with a copy to such Buyer
or Buyer Group).

 

(v)         The Company hereby acknowledges and agrees that in the event that
the Company is required to make any payment to any Buyer pursuant to the terms
of any of the Transaction Documents, such Buyer shall, in its sole discretion,
be entitled to draw cash for the account of such Buyer or direct disbursement or
withdrawal of cash to such other applicable account from such Buyer's or Buyer
Group's Deposit Account in satisfaction, in whole or in part, of any such amount
due to such Buyer pursuant to any of the Transaction Documents by issuing a
written instruction to the Depositary (with a copy to the Company) to request
the wire transfer of immediately available funds pursuant to wire instructions
provided by such Buyer to the Depositary (with a copy to the Company). The
withdrawal of such funds shall not reduce in any respect the overall obligations
of the Company under any Transaction Document other than, with respect to such
payments satisfied by such withdrawals, to the extent of the amount withdrawn.
The Company hereby acknowledges that the Depositary may maintain a lien on the
funds held in any Deposit Account pursuant to the terms of the Deposit
Agreement.

 

(vi)        Promptly after payment in full by the Company on the Maturity Date
of the Conversion Amount of any outstanding Notes, each Buyer shall issue a
written instruction to the Depositary (with a copy to the Company) to deliver to
the Company by wire transfer of immediately available funds from such Buyer's or
Buyer Group's Deposit Account an amount equal to any cash then remaining in such
Buyer's or Buyer Group's Deposit Account pursuant to wire instructions provided
by the Company to the Depositary (with a copy to such Buyer or Buyer Group) in
writing.

 

- 31 -

 

 

(vii)       The Company and each Buyer or Buyer Group shall use its best efforts
to open such Buyer's or Buyer Group's Deposit Account as soon as reasonably
practicable. In the event such Buyer or Buyer Group is unable to open a Deposit
Account on or prior to the date that is two (2) weeks after the date hereof, the
Company acknowledges and agrees that the portion of the applicable Purchase
Price otherwise required to be wired to such Buyer's or Buyer Group's Deposit
Account on the applicable Closing Date shall remain with such Buyer and the
provisions of this Section 4(t) shall apply, mutatis mutandis, to releases of
cash from such Buyer's own account.

 

(u)          Post-Closing Covenants. On the first Business Day after each
Deposit Agreement has been executed, the Company shall file or disclose in, as
applicable, a Current Report on Form 8-K describing the terms of the
transactions contemplated by such Deposit Agreement in the form required by the
1934 Act and attaching the Deposit Agreement (and all schedules and exhibits to
thereto) as exhibits to such filing (including all attachments, the "8-K Deposit
Filing"). From and after the filing of the 8-K Deposit Filing with the SEC, no
Buyer shall be in possession of any material, nonpublic information received
from the Company, any of its Subsidiaries or any of their respective officers,
directors, affiliates, employees or agents, that is not disclosed in the 8-K
Deposit Filing.

 

(v)         Closing Documents. On or prior to thirty (30) calendar days after
each Closing Date, the Company agrees to deliver, or cause to be delivered, to
each Buyer and Schulte Roth & Zabel LLP a complete closing set of the executed
Transaction Documents, Securities and any other documents required to be
delivered to any party pursuant to Section 7 hereof or otherwise.

 

5.           REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a)           Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Notes and the Warrants
in which the Company shall record the name and address of the Person in whose
name the Notes and the Warrants have been issued (including the name and address
of each transferee), the principal amount of Notes held by such Person, the
number of Conversion Shares issuable pursuant to the terms of the Notes and the
number of Warrant Shares issuable upon exercise of the Warrants held by such
Person. The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.

 

- 32 -

 

 

(b)           Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit F attached hereto (the "Irrevocable Transfer Agent
Instructions") to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Buyer or its respective
nominee(s), for the Conversion Shares and the Warrant Shares issued at each
Closing or upon conversion of the Notes or exercise of the Warrants in such
amounts as specified from time to time by each Buyer to the Company upon
conversion of the Notes or exercise of the Warrants. The Company warrants that
no instruction other than the Irrevocable Transfer Agent Instructions referred
to in this Section 5(b), and stop transfer instructions to give effect to
Section 2(f) hereof, will be given by the Company to its transfer agent, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents. If a Buyer effects a sale, assignment or transfer
of the Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves the Conversion Shares or the Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or pursuant to Rule
144, the transfer agent shall issue such Securities to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

6.           CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

(a)          Initial Closing. The obligation of the Company hereunder to issue
and sell the Initial Notes and the related Initial Warrants to each Buyer at the
Initial Closing is subject to the satisfaction, at or before the Initial Closing
Date, of each of the following conditions, provided that these conditions are
for the Company's sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:

 

(i)          Such Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.

 

(ii)         Such Buyer shall have delivered or reserved for payment and agree
to, promptly upon the opening of such Buyer's or Buyer Group's Deposit Account,
deposit of the Initial Purchase Price (less any amounts withheld pursuant to
Section 4(g)) to such Deposit Account for the Initial Notes and the related
Initial Warrants being purchased by such Buyer at the Initial Closing by wire
transfer of immediately available funds pursuant to the wire instructions set
forth in such Buyer's or Buyer Group's Deposit Agreement, such Initial Purchase
Price to be held and released by such Depositary in accordance with and pursuant
to the terms and conditions of such Deposit Agreement.

 

(iii)        The representations and warranties of such Buyer shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality, which are accurate in all
respects) as of the date when made and as of the Initial Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality,
which are accurate in all respects) as of such specified date), and such Buyer
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Initial Closing
Date.

 

- 33 -

 

 

(b)          Additional Closing. The obligation of the Company hereunder to
issue and sell the Additional Notes and the related Additional Warrants to each
Buyer at an Additional Closing is subject to the satisfaction, at or before the
applicable Additional Closing Date, of each of the following conditions,
provided that these conditions are for the Company's sole benefit and may be
waived by the Company at any time in its sole discretion by providing each Buyer
with prior written notice thereof:

 

(i)          Such Buyer shall have delivered or reserved for payment and agree
to deposit the Additional Purchase Price (less any amounts withheld pursuant to
Section 4(g)) to such Buyer's or Buyer Group's Deposit Account, if any, for the
Additional Notes and the related Additional Warrants being purchased by such
Buyer at the Additional Closing by wire transfer of immediately available funds
pursuant to the wire instructions set forth in such Buyer's or Buyer Group's
Deposit Agreement, such Additional Purchase Price to be held and released by the
Depositary in accordance with and pursuant to the terms and conditions of such
Deposit Agreement.

 

(ii)         The representations and warranties of such Buyer shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality, which are accurate in all
respects) as of the date when made and as of such Additional Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, which are accurate in all respects) as of such specified date), and
such Buyer shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by such Buyer at or prior to such
Additional Closing Date.

 

7.           CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.

 

(a)          Initial Closing. The obligation of each Buyer hereunder to purchase
the Initial Notes and the related Initial Warrants at the Initial Closing is
subject to the satisfaction, at or before the Initial Closing Date, of each of
the following conditions, provided that these conditions are for each Buyer's
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

 

(i)          The Company and each of its Subsidiaries shall have duly executed
and delivered to such Buyer each of the following documents to which it is a
party: (A) each of the Transaction Documents, (B) the Initial Notes (allocated
in such principal amounts as such Buyer shall request), being purchased by such
Buyer at the Initial Closing pursuant to this Agreement and (C) the related
Initial Warrants (allocated in such amounts as such Buyer shall request) being
purchased by such Buyer at the Initial Closing pursuant to this Agreement.

 

- 34 -

 

 

(ii)         The Company shall have delivered to such Buyer the Voting Agreement
duly executed and delivered by the Principal Stockholders.

 

(iii)        Such Buyer shall have received the opinion of Snell & Wilmer
L.L.P., the Company's outside counsel, dated as of the Initial Closing Date, in
substantially the form of Exhibit G attached hereto.

 

(iv)        The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit F attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company's transfer agent.

 

(v)         The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company and each of its U.S.
Subsidiaries in such entity's jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction or a bring down of such
good standing from Incorporating Services, Ltd., as of a date within ten (10)
days of the Initial Closing Date.

 

(vi)        The Company shall have delivered to such Buyer a certificate
evidencing the Company's and each of its U.S. Subsidiaries' qualification as a
foreign corporation and good standing issued by the Secretary of State (or
comparable office) of each jurisdiction in which the Company and its U.S.
Subsidiaries conduct business or a bring down of such good standing from
Incorporating Services, Ltd., as of a date within ten (10) days of the Initial
Closing Date.

 

(vii)       The Company shall have delivered to such Buyer a certified copy of
the Certificate of Incorporation of the Company and each of its U.S.
Subsidiaries (other than the Subsidiaries formed in the State of Florida) as
certified by the Secretary of State (or comparable office) of the jurisdiction
of formation of the Company and each of its Subsidiaries within ten (10)
Business Days of the Initial Closing Date.

 

(viii)      The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of the Initial Closing
Date, as to (i) the resolutions consistent with Section 3(b) as adopted by the
Company's and each of its Subsidiaries' Board of Directors in a form reasonably
acceptable to such Buyer, (ii) the Certificate of Incorporation of the Company
and each of its Subsidiaries and (iii) the Bylaws of the Company and each of its
Subsidiaries, each as in effect at the Initial Closing, in the form attached
hereto as Exhibit H.

 

(ix)         The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
are accurate in all respects) as of the date when made and as of the Initial
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which are accurate in all
respects) as of such specified date) and the Company shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company at or prior to the Initial Closing Date. Such Buyer
shall have received a certificate, executed by the Chief Executive Officer of
the Company, dated as of the Initial Closing Date, to the foregoing effect and
as to such other matters as may be reasonably requested by such Buyer in the
form attached hereto as Exhibit I.

 

- 35 -

 

 

(x)          The Company shall have delivered to such Buyer a letter from the
Company's transfer agent certifying the number of shares of Common Stock issued
and outstanding as of a date within five (5) days of the Initial Closing Date.

 

(xi)         The Company shall have delivered to each Buyer a lock-up agreement
in the form attached hereto as Exhibit J executed and delivered by each of the
Persons listed on Schedule 7(a)(xi) (collectively, the "Lock-Up Agreements").

 

(xii)        The Common Stock (I) shall be designated for quotation or listed on
the Principal Market and (II) shall not have been suspended, as of the Initial
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Initial Closing Date, either (A) in writing by the SEC or
the Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.

 

(xiii)       The Company shall have obtained all governmental, regulatory,
corporate or third party consents and approvals, if any, necessary for the sale
of the Securities.

 

(xiv)      The Company shall have submitted to the Principal Market a Listing of
Additional Shares notification in connection with the transactions contemplated
hereby and the Principal Market shall have approved, orally or in writing, the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities.

 

(xv)       The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

(b)          Additional Closing Date. The obligation of each Buyer hereunder to
purchase the Additional Notes and the related Additional Warrants at an
Additional Closing is subject to the satisfaction, at or before the applicable
Additional Closing Date, of each of the following conditions, provided that
these conditions are for each Buyer's sole benefit and may be waived by such
Buyer at any time in its sole discretion by providing the Company with prior
written notice thereof:

 

(i)          The Company and each of its Subsidiaries shall have duly executed
and delivered to such Buyer each of the following documents to which it is a
party: (A) each of the Transaction Documents, (B) the Additional Notes
(allocated in such principal amounts as such Buyer shall request), being
purchased by such Buyer at such Additional Closing pursuant to this Agreement
and (C) the related Additional Warrants (allocated in such amounts as such Buyer
shall request) being purchased by such Buyer at such Additional Closing pursuant
to this Agreement.

 

- 36 -

 

 

(ii)         Such Buyer shall have received the opinion of Snell & Wilmer
L.L.P., the Company's outside counsel, dated as of such Additional Closing Date,
in substantially the form of Exhibit G attached hereto.

 

(iii)        The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit F attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company's transfer agent.

 

(iv)        The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company and each of its U.S.
Subsidiaries in such entity's jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction or a bring down of such
good standing from Incorporating Services, Ltd., as of a date within ten (10)
days of such Additional Closing Date.

 

(v)         The Company shall have delivered to such Buyer a certificate
evidencing the Company's and each of its U.S. Subsidiaries' qualification as a
foreign corporation and good standing issued by the Secretary of State (or
comparable office) of each jurisdiction in which the Company and its U.S.
Subsidiaries conduct business or a bring down of such good standing from
Incorporating Services, Ltd., as of a date within ten (10) days of such
Additional Closing Date.

 

(vi)        The Company shall have delivered to such Buyer a certified copy of
the Certificate of Incorporation of the Company and each of its U.S.
Subsidiaries (other than the Subsidiaries formed in the State of Florida) as
certified by the Secretary of State (or comparable office) of the jurisdiction
of formation of the Company and each of its Subsidiaries within ten (10)
Business Days of such Additional Closing Date.

 

(vii)       The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of such Additional Closing
Date, as to (i) the resolutions consistent with Section 3(b) as adopted by the
Company's and each of its Subsidiaries' Board of Directors in a form reasonably
acceptable to such Buyer, (ii) the Certificate of Incorporation of the Company
and each of its Subsidiaries and (iii) the Bylaws of the Company and each of its
Subsidiaries, each as in effect at such Additional Closing, in the form attached
hereto as Exhibit H.

 

(viii)      The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
are accurate in all respects) as of the date when made and as of such Additional
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which are accurate in all
respects) as of such specified date) and the Company shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company at or prior to such Additional Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of such Additional Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by such Buyer
in the form attached hereto as Exhibit I.

 

- 37 -

 

 

(ix)         The Company shall have delivered to such Buyer a letter from the
Company's transfer agent certifying the number of shares of Common Stock issued
and outstanding as of a date within five (5) days of such Additional Closing
Date.

 

(x)          The Common Stock (I) shall be designated for quotation or listed on
the Principal Market and (II) shall not have been suspended, as of such
Additional Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of such Additional Closing Date, either (A) in writing by
the SEC or the Principal Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Market.

 

(xi)         The Company shall have delivered to each Buyer the Lock-up
Agreements executed and delivered by each of the Persons listed on Schedule
7(a)(xi).

 

(xii)        The Company shall have obtained all governmental, regulatory,
corporate or third party consents and approvals, if any, necessary for the sale
of the Securities.

 

(xiii)       The Company shall have submitted to the Principal Market a Listing
of Additional Shares notification in connection with the transactions
contemplated hereby and the Principal Market shall have approved, orally or in
writing, the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities.

 

(xiv)      The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

- 38 -

 

 

8.           TERMINATION. In the event that the Initial Closing shall not have
occurred with respect to a Buyer on or before five (5) Business Days from the
date hereof due to the Company's or such Buyer's failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the nonbreaching party's
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date by delivering a written notice to that
effect to each other party to this Agreement and without liability of any party
to any other party; provided, however, that if this Agreement is terminated
pursuant to this Section 8, the Company shall remain obligated to reimburse the
Lead Investor or its designee(s), as applicable, for the expenses described in
Section 4(g) above without giving effect to the Legal Fee Cap.

 

9.           MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(c)           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

- 39 -

 

 

(d)           Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e)           Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyers, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. Provisions of this
Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the holders of
at least sixty-five percent (65%) of the aggregate number of Registrable
Securities issued or issuable under the Notes and Warrants as of the date hereof
and shall include the Lead Investor so long as the Lead Investor or any of its
affiliates holds any Registrable Securities (the "Required Holders"); provided
that any such amendment or waiver that complies with the foregoing but that
disproportionately, materially and adversely affects the rights and obligations
of any Buyer relative to the comparable rights and obligations of the other
Buyers shall require the prior written consent of such adversely affected Buyer.
Any amendment or waiver effected in accordance with this Section 9(e) shall be
binding upon each Buyer and holder of Securities and the Company. No such
amendment shall be effective to the extent that it applies to less than all of
the Buyers or holders of Securities. No consideration shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration (other than
the reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents, holders of Notes or holders of the Warrants, as the case
may be. The Company has not, directly or indirectly, made any agreements with
any Buyers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

 

(f)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or by electronic mail; or (iii) one Business
Day after deposit with an overnight courier service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
e-mail addresses for such communications shall be:

 

- 40 -

 

 

If to the Company:

 

Net Element, Inc.

3363 NE 163rd Street, Suite 705

North Miami Beach, FL 33160

Telephone:(786) 923-0515

Facsimile:(786) 272-0696

E-mail:swolberg@netelement.com

Attention:Chief Legal Officer

 

With a copy to:

 

Snell & Wilmer L.L.P.

600 Anton Boulevard, 14th Floor

Costa Mesa, CA 92626

Telephone: 714-427-7442

Facsimile: 714-427-7799

E-mail: spavluk@swlaw.com

Attention: Serge V. Pavluk

 

If to the Transfer Agent:

 

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, NY 10004
Telephone: (212) 845-3217

E-mail: mmullings@continentalstock.com
Attention: Michael G. Mullings

 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers,

 

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022

Telephone:(212) 756-2000

Facsimile:(212) 593-5955

Attention:Eleazer N. Klein, Esq.

E-mail:eleazer.klein@srz.com

 

- 41 -

 

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, including by way of a Fundamental
Transaction (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants). A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

 

(h)           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnitee shall have the right to
enforce the obligations of the Company with respect to Section 9(k).

 

(i)            Survival. Unless this Agreement is terminated under Section 8,
the representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive each Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

 

(j)            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

- 42 -

 

 

(k)           General Indemnification. i)         In consideration of each
Buyer's execution and delivery of the Transaction Documents and acquiring the
Securities thereunder and in addition to all of the Company's other obligations
under the Transaction Documents, the Company shall defend, protect, indemnify
and hold harmless each Buyer and each other holder of the Securities and all of
their stockholders, partners, members, officers, directors, employees and direct
or indirect investors and any of the foregoing Persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.

 

(i)          Promptly after receipt by an Indemnitee under this Section 9(k) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 9(k), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of the Indemnitee,
the representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding. Legal counsel referred to in the immediately preceding sentence
shall be selected by the Buyers holding at least a majority of the Securities
issued and issuable hereunder. The Indemnitee shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Indemnified Liabilities by the indemnifying party and shall furnish to
the indemnifying party all information reasonably available to the Indemnitee
that relates to such action or Indemnified Liabilities. The indemnifying party
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnitee, which consent shall not be unreasonably withheld conditioned or
delayed, consent to entry of any judgment or enter into any settlement or other
compromise which (i) does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities or litigation, (ii)
requires any admission of wrongdoing by such Indemnitee, or (iii) obligates or
requires an Indemnitee to take, or refrain from taking, any action. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made. The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 9(k),
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

- 43 -

 

 

(ii)         The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iii)        Except where the following damages have been awarded to a third
party and a party hereto has a duty of indemnification with respect to such
third party claim, in no event shall any claim for incidental, special, punitive
or consequential damages of any nature whatsoever be made by any party to the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby.

 

(iv)        The indemnity agreements contained herein shall be in addition to
(x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.

 

(l)            No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)          Remedies. Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

 

(n)           Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

- 44 -

 

 

(o)           Payment Set Aside. To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p)           Independent Nature of Buyers' Obligations and Rights. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group, and the Company shall not assert any such claim
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Buyers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company acknowledges
and each Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

 

(q)           Tax Indemnification.

 

(i)          Any and all payments by or on account of any obligation of the
Company under the Notes shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the Company
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant taxing authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Company shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 9(q)) each Buyer receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

- 45 -

 

 

(ii)         The Company shall timely pay to the relevant taxing authority in
accordance with applicable law any Other Taxes.

 

(iii)        The Company shall jointly and severally indemnify each Buyer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Buyer or required to
be withheld or deducted from a payment to such Buyer and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant taxing authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Buyer shall be conclusive absent manifest error.

 

(iv)        As soon as practicable after any payment of Taxes by the Company to
a taxing authority pursuant to this Section 9(q), the Company shall deliver to
the relevant Buyer the original or a certified copy of a receipt issued by such
taxing authority evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to such Buyer.

 

(v)         If the Buyer is a U.S. Person it shall deliver to the Company on or
prior to the date on which such Buyer becomes a holder of Notes (and from time
to time thereafter upon the reasonable request of the Company), executed
originals of IRS Form W-9 certifying that such Buyer is exempt from U.S. federal
backup withholding tax.

 

(vi)        If the Buyer is not a U.S. Person (a "Foreign Buyer") it shall, to
the extent it is legally entitled to do so, deliver to Company on or prior to
the date on which such Foreign Buyer becomes a holder of Notes (and from time to
time thereafter upon the reasonable request of the Company), whichever of the
following is applicable:

 

(1)         in the case of a Foreign Buyer claiming the benefits of an income
tax treaty to which the United States is a part, executed originals of IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax;

 

(2)         executed originals of IRS Form W-8ECI; or

 

(3)         in the case of a Foreign Buyer claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) such
Buyer hereby represents the Company that such Foreign Buyer is not a "bank"
within the meaning of Section 881(c)(3)(A) of the Code, a "10 percent
shareholder" of the Company within the meaning of Section 881(c)(3)(B) of the
Code, or a "controlled foreign corporation" described in Section 881(c)(3)(C) of
the Code and (y) such Foreign Buyer shall deliver to the Company executed
originals of IRS Form W-8BEN or W-8BEN-E.

 

- 46 -

 

 

(vii)       If a payment made to a Buyer under any Note would be subject to U.S.
federal withholding Tax imposed by FATCA if such Buyer were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Buyer shall
deliver to Company at the time or times prescribed by law and at such time or
times reasonably requested by the Company such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company as may be
necessary for the Company to comply with its obligations under FATCA and to
determine that such Buyer has complied with such Buyer's obligations under FATCA
or to determine the amount to deduct and withhold from such payment under FATCA.

 

(viii)      For purposes of this Section 9(q):

 

(1)         "Excluded Taxes" means any of the following Taxes imposed on or with
respect to a Buyer or required to be withheld or deducted from a payment to such
Buyer, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Buyer being organized under the laws of, or having its principal office
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of the Buyer with respect to any Note
pursuant to a law in effect on the date on which such Buyer acquires such Note,
(c) Taxes attributable to such Buyer's failure to comply with Section 9(q)(v) or
(vi), as applicable, and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

(2)         "FATCA" means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

(3)         "Indemnified Taxes" means (i) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Company under any Note and (ii) to the extent not otherwise
described in (i), Other Taxes.

 

(4)         "Other Connection Taxes" means, with respect to any Buyer, Taxes
imposed as a result of a present or former connection between such Buyer and the
jurisdiction imposing such Tax (other than connections arising from such Buyer
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Note, or sold or
assigned an interest in any Note).

 

(5)         "Other Taxes" means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Note.

 

(6)         "Tax" means any tax, levy, impost, duty or other charge or
withholding of a similar nature (including any related penalty or interest).

 

- 47 -

 

 

[Signature Page Follows]

 

- 48 -

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

      COMPANY:               NET ELEMENT, INC.                 By:

/s/ Oleg Firer

        Name:  Oleg Firer         Title:   Chief Executive Officer          



[Signature Page to Securities Purchase Agreement]



 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

                BUYERS:                   [BUYER]                   By:        
  Name:           Title:                   Check as appropriate:      
Accredited Investor ¨       QIB ¨            

 

 

 

 

SCHEDULE OF BUYERS

  



(1)  (2)  (3)(a)   (3)(b)   (4)(a)   (4)(b)  (5)(a)   (5)(b)   (6) Buyer 
Address and
Facsimile Number  Aggregate
Principal
Amount of
Initial Notes   Maximum
Aggregate
Principal
Amount of
Additional
Notes   Number of
Initial Warrant
Shares   Maximum
Number of
Additional
Warrant
Shares  Initial
Purchase
Price   Maximum
Additional
Purchase
Price   Legal Representative's
Address and Facsimile
Number                                                                         
                                                                 



 

[Signature Page to Securities Purchase Agreement]

 

 

 

 



EXHIBITS

 

Exhibit A Form of Notes Exhibit B Form of Warrants Exhibit C Form of
Registration Rights Agreement Exhibit D Form of Deposit Agreement Exhibit E Form
of Voting Agreement Exhibit F Form of Irrevocable Transfer Agent Instructions
Exhibit G Form of Opinion of Company Counsel Exhibit H Form of Secretary's
Certificate Exhibit I Form of Officer's Certificate Exhibit J Form of Lock-Up
Agreement

  

SCHEDULES

 

Schedule 3(q) Transactions with Affiliates Schedule 3(s) Indebtedness and Other
Contracts Schedule 3(t) Absence of Litigation Schedule 3(cc) Internal Accounting
and Disclosure Controls Schedule 3(ee) Ranking of Notes Schedule 4(r) Principal
Stockholders Schedule 7(a)(xi) Lock-Up Parties



 

 

 

 

Schedule 3(q)

 

Transactions with Affiliates

 

Star Equities, LLC’s loan to the Company in the amount of $125,000 to pay the
invoices from Star Media, the Company's public relations consultant.

 

 

 

 

Schedule 3(s)

 

Indebtedness and Other Contracts

 

1. Any Indebtedness under the credit facility from RBL Capital Group, LLC. See
Item 1 of the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2014.

 

2. Any draw-downs under existing factoring facilities with Bank Otkritie
Financial Corp (see Item 1 of the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2014) and Alfa-Bank (see Item 1 of the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2014).

 

 

 

 

Schedule 3(t)

 

Absence of Litigation

 

See Item 3 (Legal Proceedings) of the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2014.

 

 

 

 

Schedule 3(cc)

 

Internal Accounting and Disclosure Controls

 

See disclosures set forth in Item 9A of the Company's Form 10-K for the period
ended December 31, 2014.

 

 

 

 

Schedule 3(ee)

 

Ranking of Notes

 

The following Indebtedness of the Subsidiaries is senior to the Notes in right
of payment, whether with respect of payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise:

 

1. Any Indebtedness under the credit facility from RBL Capital Group, LLC

 

2. Any draw downs under existing factoring facilities set forth in the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2014.

 

 

 

 

Schedule 4(r)

 

Principal Stockholders

 

Kenges Rakishev Novatus Holding PTE. Ltd., a company organized under the laws of
the British Virgin Islands, Oleg Firer, Steven Wolberg, James Caan, Jonathan
New, David P. Kelley II, William Healy, Beno Distribution, Ltd., a company
organized under the laws of the British Virgin Islands, Cayman Invest S.A., a
company organized under the laws of the British Virgin Islands, and Mayor Trans
Ltd.

 

 

 

 

Schedule 7(a)(xi)

 

Lock-Up Parties

 

Oleg Firer

 

Steven Wolberg

 

Jonathan New

 

Kenges Rakishev

 

 

